Interlocutory judgment affirmed, with costs, payable out of the fund. Memorandum: The referee has found that all the moneys that came into the hands of defendant, including the proceeds of the insurance policies and the money paid by the Polish Society, were, by agreement between the parties, placed in a common fund, together with the earnings of the plaintiff and of the children of the parties, to be owned and shared equally by the parties. The evidence supports that finding. The proceeds of the life insurance policies would be the exclusive property of defendant except for that agreement. But, in any case, according to defendant’s own testimony, she invested most of the insurance money in real estate, taking title to the properties as tenants by the entirety, thereby making a completed gift to plaintiff. All concur. (The interlocutory judgment directs defendant to account for certain money received by her.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.